—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Sampson, J.), rendered November 13, 1997, convicting him of criminal sale of a controlled substance in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
After a Sandoval hearing, the court ruled that if the defendant testified in his own behalf, the prosecutor would be permitted to cross-examine him about his prior conviction for the sale of cocaine in 1991. Contrary to the defendant’s contention, the prosecutor was not automatically precluded from questioning him about his prior conviction simply because it was similar to the crime charged (see, People v Pavao, 59 NY2d 282, 292; People v Johnson, 249 AD2d 417; People v Carter, 212 AD2d 722).
The defendant’s remaining contentions are unpreserved for appellate review (see, CPL 470.05 [2]) and, in any event, are without merit. Santucci, J. P., Sullivan, Florio and McGinity, JJ., concur.